DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendments to claims 11 and 15 filed on 02/12/2022 are acknowledged by the examiner. 
The amendments to the claims have overcome any previous claim objections and 35 USC 112b rejections. They are therefore withdrawn. 
Claims 1-15 are currently pending. 
Claims 1-15 are currently under examination. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/12/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batta in view of Giap.
Batta is still used as the primary reference and Giap is used to teach the deficiencies of Batta in regards to the hook and loop fasteners on the bottom surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta (US 8,214,951 B1) in view of Giap (US 8,661,580 B2) further in view of Gomez (US  10,709,626 B1).
Regarding claim 1, Batta discloses an arm support apparatus (100) for use with a surgical table (see Col. 1 lines 15-16; arm support 100 offers support and protection for a patient’s arms during medical procedures, which may include the use of a surgical table), comprising:
an upper member (110) having an elongate pad with a first side, a second side, a top surface and a bottom surface (see Col. 2 lines 31-34 and Col. 3 lines 37-46; first panel 110 is an upper member as it is placed above second panel 120 and is an elongate pad as it is elongate and made out of soft material with a first side and a second side labeled in Modified Fig. 1 of Batta, and a top surface which is the surface shown in Fig. 1 and a bottom surface which is not shown in Fig. 1 but is the opposite surface that comes into contact with second panel 120);
a first flexible wing (113) extending from the first side of the upper member (110) (see Modified Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 on the left side extends from the first side, as seen in Modified Fig. 1 of Batta), the first flexible wing (113) having a top surface and a bottom surface (see Modified Fig. 2B of Batta; the first flexible member 113 on the left side has a top surface, which is labeled and a bottom surface, which is labeled in the Modified Fig. 2B of Batta);
a second flexible wing (113) extending from the second side of the upper member (110) (see Modified Fig. 1 of Batta and Col. 3 lines 61-66;  flexible member 113 on the right side extends from the second side, as seen in Modified Fig. 1 of Batta), the second flexible wing (113) having a top surface and a bottom surface (see Modified Fig. 2B of Batta; the first flexible member 113 on the right side has a top surface, which is labeled and a bottom surface, which is labeled in the Modified Fig. 2B of Batta);
a lower member (120) having an elongate pad with a first side, a second side, a top surface and a bottom surface, the bottom surface of the lower member (120) facing the top surface of the surgical table (see Figs. 1-3; second panel 120 is a lower member as it is placed below the first panel 110 and is an elongate pad with a first side and a second side labeled in Modified Fig. 1 of Batta, and a top surface which is the surface that comes into contact with the bottom surface of first panel 110 and a bottom surface which is the opposite surface that comes into contact with a surgical table, see Modified Figs. 1 and 2B of Batta);
a third flexible wing (123) extending from the first side of the lower member (see Modified Fig. 1 of Batta and Col. 4 lines 1-7; second flexible member 123 on the left side extends from the first side of second panel 120 as seen in Modified Fig. 1 of Batta), the third flexible wing (123) having a top surface and a bottom surface (see Modified Fig. 1 and 2B of Batta; the second flexible member 123 on the left side has a top surface which is the surface that is shown in Modified Figs. 1 and 2B as it is the top surface that is in direct contact with the bottom surface of the upper member, and the surface opposite the top surface is the bottom surface); and, 
a fourth flexible wing (123) extending from the second side of the lower member (120) see Modified Fig. 1 of Batta and Col. 4 lines 1-7; second flexible member 123 on the right side extends from the second side of second panel 120 as seen in Modified Fig. 1 of Batta), the fourth flexible wing (123) having a top surface and a bottom surface (see Modified Figs. 1 and 2B of Batta; the second flexible member 123 on the right side has a top surface which is the surface that is in direct contact with the bottom surface of the upper member, and the surface opposite the top surface is the bottom surface). 
Batta does not disclose one of a hook and loop fastening material disposed on the bottom surface of the first flexible wing; one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing; the lower member having a plurality of handles extending from the first and second sides of the lower member; one of a hook and loop fastening material disposed on the bottom surface of the third flexible wing; and one of a hook and loop fastening material disposed on the bottom surface of the fourth flexible wing.
However, Giap teaches an analogous arm support apparatus for use with a surgical table (see Figs. 7-10 and Abstract) comprising one of a hook and loop fastening material (44) disposed on an analogous bottom surface of an analogous first flexible wing (18) (see Fig. 12 and Col. 5 lines 55-58, and Figs. 9-10; flexible rectangular overlap substrate 18 on the left side is an analogous first flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material (44) disposed on the bottom surface of the second flexible wing (18) (see Fig. 12 and Col. 5 lines 55-58, and Figs. 9-10; flexible rectangular overlap substrate 18 on the right side is an analogous second flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material disposed on the bottom surface of the third flexible wing (16) (see Col. 5 lines 5-7 and Fig. 3, 12; padded substrate 16 on the left side is an analogous third wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom surface or back surface, padded substrate 16 has hook and loop fasteners for securing), and one of a hook and loop fastening material disposed on the bottom surface of the fourth flexible wing (16) (see Col. 5 lines 5-7 and Fig. 3, 12; padded substrate 16 on the right side is an analogous fourth wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom or back surface, padded substrate 16 has hook and loop fasteners for securing), providing to hold a patient’s arms in position by wrapped engagement (see Col. 5 lines 37-41) and allowing for increased functionality in the way a user’s arms are wrapped. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of each of the first flexible wing, the second flexible wing, the third flexible wing, and the fourth flexible wing in the device of Batta with hook and loop fastening material as taught by Giap to have provided an improved arm support apparatus that holds a patient’s arm in position by wrapped engagement (see Col. 5 lines 37-41) and allowing for increased functionality and versatility in the way a user’s arms are wrapped, as the fasteners can be used interchangeably. 
Batta in view of Giap discloses the invention as discussed above. 
Batta in view of Giap does not disclose the lower member having a plurality of handles extending from the first and second sides of the lower member.
However, Gomez teaches an analogous lower member (102) (see Figs. 5-6), the lower member (102) having a plurality of handles (106a-106d) extending from the first and second sides of the lower member (102) (see Figs. 5-6 and Col. 5 lines 40-43; nonwoven layered material 102 is a lower member as it is attached to viscoelastic pad 101 which is the upper member, and nonwoven layered material 102 has multiple handles 106a-d extending from first and second sides 109, 112 of the nonwoven layered material 102) providing grabbing points for lifting the pad assembly and the patient during use (see Col. 5 lines 40-43)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second sides of the lower member in the device of Batta in view of Giap with a plurality of handles (106a-d) as taught by Gomez to have provided an improved arm support apparatus that provides grabbing points for lifting the pad assembly and the patient during use (see Col. 5 lines 40-43). 

    PNG
    media_image1.png
    711
    595
    media_image1.png
    Greyscale

Modified Fig. 1 of Batta. 

    PNG
    media_image2.png
    280
    519
    media_image2.png
    Greyscale

Modified Fig. 2B of Batta. 
	Regarding claim 2, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
	Batta in view of Gomez does not disclose wherein the lower member has an opening extending through the entire thickness of the pad. 
	However, Gomez teaches an analogous lower member (10) wherein the lower member (10) has an opening (13) extending through the entire thickness of the pad (see Fig. 2 and Col. 3 lines 42-45; base 10 is a lower member as it is placed on top of a surgical table and placed below viscoelastic pad 35, see Col. 4 lines 4-6, and base 10 has openings 13 extending through the entire thickness of the pad as it exposed the top surface of a surgical table) providing to hold the upper member and lower member in position on the surgical table and preventing sliding by means of a pressure sensitive adhesive when the lower member is aligned with the upper member (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower member (120) of the device of Batta in view of Giap further in view of Gomez with an opening (13) extending through the entire thickness of the pad as taught by Gomez to have provided an improved arm support apparatus that holds the upper member and lower member in position on the surgical table and preventing sliding by means of a pressure sensitive adhesive when the lower member is aligned with the upper member (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14).
	Regarding claim 3, Batta in view of Giap further in view of Gomez discloses the invention as discussed above. 
Batta in view of Giap further in view of Gomez does not disclose wherein the upper member has a pressure sensitive adhesive disposed on the bottom surface and configured and arranged to align with the opening in the lower member when the upper member is placed on the lower member. 
However, Gomez teaches an analogous upper member (35) and an analogous lower member (10) wherein the upper member (35) has a pressure sensitive adhesive (39) disposed on the bottom surface (34) and configured and arranged to align with the opening (13) in the lower member (10) when the upper member (35) is placed on the lower member (10) (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14; the underside 34 of viscoelastic pad 35 has a pressure sensitive adhesive strip 39 which is configured and arranged to align with opening 13 in base 10 when viscoelastic pad 35 is placed on base 10) providing to hold the upper member and lower member in position on the surgical table and preventing sliding by means of a pressure sensitive adhesive when the lower member is aligned with the upper member (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of the upper member (110) in the device of Batta in view of Giap further in view of Gomez with a pressure sensitive adhesive (39) configured and arranged to align with the opening in the lower member when the upper member is placed on the lower member as taught by Gomez to have provided an improved arm support apparatus that holds the upper member and lower member in position on the surgical table and preventing sliding by means of a pressure sensitive adhesive when the lower member is aligned with the upper member (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14).
Regarding claim 4, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
	Batta in view of Giap further in view of Gomez does not disclose wherein the lower member further comprises a nonwoven material. 
	However, Gomez teaches an analogous lower member (102) (see Figs. 5-6) wherein the lower member (102) further comprises a nonwoven material (see Figs. 5-6 and Col. 5 lines 36-40; nonwoven layered material 102 is a lower member as it is attached to viscoelastic pad 101, and is a nonwoven material) providing a unique material that is durable and reusable ad does not require any hook and loop fastener based straps to secure the apparatus in place, thereby improving the utility of pad designs to facilitate safer patient movement (see Col. 4 lines 52-63).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the lower member (120) of Batta in view of Giap further in view of Gomez to comprise a nonwoven material as taught by Gomez to have provided an improved support apparatus that provides a unique material that is durable and reusable ad does not require any hook and loop fastener based straps to secure the apparatus in place, thereby improving the utility of pad designs to facilitate safer patient movement (see Col. 4 lines 52-63). 
	Regarding claim 5, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
	Batta in view of Giap further in view of Gomez does not disclose wherein the lower member further comprises an SMS (spun-melt-spun) material. 
	However, Gomez teaches an analogous lower member (102) further comprising an SMS (spun-melt-spun) material (see Figs. 5-6 and Col. 5 lines 36-40; nonwoven layered material 102 is a lower member as it is attached to viscoelastic pad 101, and nonwoven layered material 102 may be made out of an SMS (spun-melt-spun) material) providing a unique material that is durable and reusable, thereby improving the utility of pad designs to facilitate safer patient movement (see Col. 4 lines 52-63), as the material is difficult to tear and is water resistant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the lower member (120) of Batta in view of Giap further in view of Gomez to comprise an SMS (spun-melt-spun) material as taught by Gomez to have provided an improved support apparatus that provides a unique material that is durable and reusable, thereby improving the utility of pad designs to facilitate safer patient movement (see Col. 4 lines 52-63), as the material is difficult to tear and is water resistant.
Regarding claim 6, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
Batta in view of Giap further in view of Gomez does not disclose wherein the lower member further comprises a celluloid. 
However, Gomez teaches an analogous lower member (102) (see Figs. 5-6) wherein the lower member (102) further comprises a celluloid material (see Figs. 5-6 and Col. 5 lines 36-40; nonwoven layered material 102 is a lower member as it is attached to viscoelastic pad 101, and nonwoven layered material 102 may be made out of a celluloid material) providing a unique material that is durable and reusable, thereby improving the utility of pad designs to facilitate safer patient movement (see Col. 4 lines 52-63), as the material is difficult to tear and is water resistant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the lower member (120) of Batta in view of Giap further in view of Gomez to comprise a celluloid material as taught by Gomez to have provided an improved support apparatus that provides a unique material that is durable and reusable, thereby improving the utility of pad designs to facilitate safer patient movement (see Col. 4 lines 52-63), as the material is difficult to tear and is water resistant.
Regarding claim 7, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
Batta in view of Giap further in view of Gomez does not disclose a warming support structure inlay. 
However, Gomez teaches an analogous support apparatus (100) with an upper member (101) and lower member (102), further comprising a warming support structure inlay (see Figs. 5-6 and Col. 5 lines 59-64; a warming support structure inlay may be placed between the upper member 101 and lower member 102) providing the transfer of heat to the patient from under the pad system, reinforcing the foams natural ability to be both insulator and conductor of heat (see Col. 5 lines 61-64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided between the upper member (110) and the lower member (120) of the device of Batta in view of Giap further in view of Gomez with a warming support structure inlay as taught by Gomez to have provided an improved arm support apparatus that provides the transfer of heat to the patient from under the pad system, reinforcing the foams natural ability to be both insulator and conductor of heat (see Col. 5 lines 61-64).
Regarding claim 8, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
Batta in view of Giap further in view of Gomez dose not disclose wherein the lower member further comprises a reinforcing layer. 
However, Gomez teaches an analogous lower member (102) (See Figs. 5-6) wherein the lower member (102) further comprises a reinforcing layer (115) (see Figs. 5-6 and Col. 5 lines 44-48; nonwoven layered material 102 is the lower member as it is attached below viscoelastic pad 101, and nonwoven layered material 102 is further attached to reinforced pad assembly structure 115 thus is a reinforcing layer) providing to keep the whole pad assembly from bunching up under the patient when lifting and/or repositioning the patient, and also allowing the provider to pull back in case the patient was not positioned correctly (see Col. 5 lines 48-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top surface of the lower member (120) of the device of Batta in view of Giap further in view of Gomez with a reinforcing layer (115) as taught by Gomez to have provided an improved arm support apparatus that keeps the whole pad assembly from bunching up under the patient when lifting and/or repositioning the patient, and also allowing the provider to pull back in case the patient was not positioned correctly (see Col. 5 lines 48-52).
Regarding claim 9, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 8. Batta in view of Giap further in view of Gomez further discloses wherein the reinforcing layer (115 of Gomez) is foam (see Col. 5 lines 44-48 of Gomez; as previously modified above (see claim 8), reinforced pad assembly structure 115 of Gomez may be constructed of condensed foam). 
Regarding claim 10, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 8. Batta in view of Giap further in view of Gomez further discloses wherein the reinforcing layer (115 of Gomez) is cardboard (see Col. 5 lines 44-48 of Gomez; as previously modified above (see claim 8), reinforced pad assembly structure 115 of Gomez may be constructed of biodegradable cardboard). 
Regarding claim 11, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
Batta in view of Giap further in view of Gomez does not disclose wherein the bottom surface of the lower member has a strip of material disposed thereon for inhibiting movement of the bottom surface relative to the surgical table. 
However, Gomez teaches an analogous lower member (102) (see Figs. 5-6) wherein the bottom surface (118) of the lower member (102) has a strip of material (121, 124) disposed thereon for inhibiting movement of the bottom surface (118) relative to the surgical table (see Figs. 5-6 and Col. 5 lines 64-67; the bottom surface 118 of nonwoven layered material 102, which is the lower member as it is placed below the viscoelastic pad 101, has rubber foam strip 121 and pressure sensitive adhesive strip 124 disposed thereon for inhibiting movement of the bottom surface 118 relative to the surgical table) providing to hold the pad in place and prevents slippage between the pad and the top of the surgical table (see Col. 5 lines 9-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of lower member (120) of the device of Batta in view of Giap further in view of Gomez with an anti-skid rubber foam strip (121) and a pressure sensitive adhesive strip (124) as taught by Gomez to have provided an improved arm support apparatus that holds the pad in place and prevents slippage between the pad and the top of the surgical table (see Col. 5 lines 9-11). 
Regarding claim 12, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 11. Batta in view of Giap further in view of Gomez further discloses wherein the strip of material (121, 124 of Gomez) is an elastomer (see Col. 5 lines 64-67 of Gomez; as previously modified above (see claim 11), anti-skid rubber foam strip 121 of Gomez is an elastomer as it is a rubber). 
Regarding claim 13, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 11. Batta in view of Giap further in view of Gomez further discloses wherein the strip of material (121, 124 of Gomez) further comprises a pressure sensitive adhesive (124 of Gomez) (see Col. 5 lines 64-67 of Gomez; as previously modified above (see claim 11), pressure sensitive adhesive strip 124 of Gomez is a pressure sensitive adhesive). 
Regarding claim 14, Batta discloses an arm support apparatus (100) for use with a surgical table (See Col. 1 lines 15-16; arm support 100 offers support and protection for a patient’s arms during medical procedures, which includes the use of a surgical table), comprising:
an upper member (110) having an elongate pad with a first side, a second side, a top surface and a bottom surface (see Col. 2 lines 31-34 and Col. 3 lines 37-46; first panel 110 is an upper member as it is placed above second panel 120 and is an elongate pad as it is elongate and made out of soft material with a first side and a second side labeled in Modified Fig. 1 of Batta, and a top surface which is the surface shown in Fig. 1 and a bottom surface which is not shown in Fig. 1 but is the opposite surface that comes into contact with second panel 120);
a first flexible wing (113) extending from the first side of the upper member (110) (see Modified Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 on the left side extends from the first side, as seen in Modified Fig. 1 of Batta), the first flexible wing (113) having a top surface and a bottom surface (see Modified Fig. 2B of Batta; the first flexible member 113 on the left side has a top surface, which is labeled and a bottom surface, which is labeled in the Modified Fig. 2B of Batta);
a second flexible wing (113) extending from the second side of the upper member (110) (see Modified Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 on the right side extends from the second side, as seen in Modified Fig. 1 of Batta), the second flexible wing (113) having a top surface and a bottom surface (see Modified Fig. 2B of Batta; the first flexible member 113 on the right side has a top surface, which is labeled and a bottom surface, which is labeled in the Modified Fig. 2B of Batta);
a lower member (120) having an elongate pad with a first side, a second side, a top surface and a bottom surface, the bottom surface of the lower member (120) facing the top surface of the surgical table (see Figs. 1-3; second panel 120 is a lower member as it is placed below the first panel 110 and is an elongate pad with a first side and a second side labeled in Modified Fig. 1 of Batta, and a top surface which is the surface that comes into contact with the bottom surface of first panel 110 and a bottom surface which is the opposite surface that comes into contact with a surgical table);
a third flexible wing (123) extending from the first side of the lower member (see Modified Fig. 1 of Batta and Col. 4 lines 1-7; second flexible member 123 on the left side extends from the first side of second panel 120 as seen in Modified Fig. 1 of Batta), the third flexible wing (123) having a top surface and a bottom surface (see Modified Fig. 1 and 2B of Batta; the second flexible member 123 on the left side has a top surface which is the surface that is shown in Modified Figs. 1 and 2B as it is the top surface that is in direct contact with the bottom surface of the upper member, and the surface opposite the top surface is the bottom surface); and 
a fourth flexible wing (123) extending from the second side of the lower member (120) see Modified Fig. 1 of Batta and Col. 4 lines 1-7; second flexible member 123 on the right side extends from the second side of second panel 120 as seen in Modified Fig. 1 of Batta), the fourth flexible wing (123) having a top surface and a bottom surface (see Modified Figs. 1 and 2B of Batta; the second flexible member 123 on the right side has a top surface which is the surface that is in direct contact with the bottom surface of the upper member, and the surface opposite the top surface is the bottom surface). 
Batta does not disclose one of a hook and loop fastening material disposed on the bottom surface of the first flexible wing; one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing; the lower member having a plurality of handles extending from the first and second sides of the lower member, the lower member having an opening extending through its entire thickness so that the top surface of the surgical table is exposed through the opening in the lower member; one of a hook and loop fastening material disposed on the bottom surface of the third flexible wing; one of a hook and loop fastening material disposed on the bottom surface of the fourth flexible wing; and a slip resistant material disposed on the bottom surface of the upper member, the material configured and arranged to align with the opening in the lower member when the upper member is supported on top of the lower member.
However, Giap teaches an analogous arm support apparatus for use with a surgical table (see Figs. 7-10 and Abstract) comprising one of a hook and loop fastening material (44) disposed on an analogous bottom surface of an analogous first flexible wing (18) (see Fig. 12 and Col. 5 lines 55-58, and Figs. 9-10; flexible rectangular overlap substrate 18 on the left side is an analogous first flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material (44) disposed on the bottom surface of the second flexible wing (18) (see Fig. 12 and Col. 5 lines 55-58, and Figs. 9-10; flexible rectangular overlap substrate 18 on the right side is an analogous second flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material disposed on the bottom surface of the third flexible wing (16) (see Col. 5 lines 5-7 and Fig. 3, 12; padded substrate 16 on the left side is an analogous third wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom surface or back surface, padded substrate 16 has hook and loop fasteners for securing), and one of a hook and loop fastening material disposed on the bottom surface of the fourth flexible wing (16) (see Col. 5 lines 5-7 and Fig. 3, 12; padded substrate 16 on the right side is an analogous fourth wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom or back surface, padded substrate 16 has hook and loop fasteners for securing), providing to hold a patient’s arms in position by wrapped engagement (see Col. 5 lines 37-41) and allowing for increased functionality in the way a user’s arms are wrapped. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of each of the first flexible wing, the second flexible wing, the third flexible wing, and the fourth flexible wing in the device of Batta with hook and loop fastening material as taught by Giap to have provided an improved arm support apparatus that holds a patient’s arm in position by wrapped engagement (see Col. 5 lines 37-41) and allowing for increased functionality and versatility in the way a user’s arms are wrapped, as the fasteners can be used interchangeably.
Batta in view of Giap discloses the invention as discussed above. 
Batta in view of Giap does not disclose the lower member having a plurality of handles extending from the first and second sides of the lower member, the lower member having an opening extending through its entire thickness so that the top surface of the surgical table is exposed through the opening in the lower member; and a slip resistant material disposed on the bottom surface of the upper member, the material configured and arranged to align with the opening in the lower member when the upper member is supported on top of the lower member. 
However, Gomez discloses an analogous upper member (35) and an analogous lower member (10) (see Figs. 2 and 4), the lower member (10) having a plurality of handles (19a-d) extending from the first and second sides of the lower member (10) (see Fig. 2 and Col. 3 lines 45-54; base 10 is a lower member as the viscoelastic pad 35 is placed on top of base 10, and base 10 has a plurality of handles 19a-19d disposed along the sides 22, 25 of base 10) providing that a provider can grasp the handles with their hands in order to move the lower member along the length of the surgical table to position and re-position a patient as necessary during a surgical procedure (see Col. 3 lines 47-54), the lower member (10) having an opening (13) extending through its entire thickness so that the top surface of the surgical table (15) is exposed through the opening (13) in the lower member (10) (see Figs. 2 and 4, and Col. 3 lines 42-45; base 10 has opening 13 extending through its entire thickness so that the top surface of surgical table 15 is exposed through opening 13); and a slip resistant material (39) disposed on the bottom surface (34) of the upper member (35), the material (39) configured and arranged to align with the opening (13) in the lower member (10) when the upper member (35) is supported on top of the lower member (10) (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14, and see Figs. 2-4; the underside 24 of viscoelastic pad 35 has a pressure sensitive adhesive strip 39, which is a slip resistant material, which is configured and arranged to align with opening 13 in base 10 when viscoelastic pad 35 is supported by base 10) providing to hold the upper member and lower member in position on the surgical table and preventing sliding by means of a pressure sensitive adhesive when the lower member is aligned with the upper member (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower member (120) of Batta with a plurality of handles (19a-d) extending from the first and second sides as taught by Gomez, to have provided the lower member (120) of Batta with an opening (13) extending through its entire thickness as taught by Gomez, and to have provided the upper member (110) of Batta with a slip resistant material (39) disposed on the bottom surface configured and arranged to align with the opening in the lower member as taught by Gomez to have provided an improved arm support apparatus that allows a provider to grasp the handles with their hands in order to move the lower member along the length of the surgical table to position and re-position a patient as necessary during a surgical procedure (see Col. 3 lines 47-54), and holds the upper member and lower member in position on the surgical table and preventing sliding by means of a pressure sensitive adhesive when the lower member is aligned with the upper member (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta in view of Giap.
Regarding claim 15, Batta discloses a method for supporting the arm of a patient on a surgical table (see Col. 1 lines 15-16; arm support 100 offers support and protection for a patient’s arms during medical procedures, which includes the use of a surgical table), comprising:
providing an upper member (110) having an elongate pad with a first side, a second side, a top surface and a bottom surface (see Col. 2 lines 31-34 and Col. 3 lines 37-46; first panel 110 is an upper member as it is placed above second panel 120 and is an elongate pad as it is elongate and made out of soft material with a first side and a second side labeled in Modified Fig. 1 of Batta, and a top surface which is the surface shown in Fig. 1 and a bottom surface which is not shown in Fig. 1 but is the opposite surface that comes into contact with second panel 120);
providing a first flexible wing (113) extending from the first side of the upper member (110) (see Modified Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 on the left side extends from the first side, as seen in Modified Fig. 1 of Batta), the first flexible wing (113) having a top surface and a bottom surface (see Modified Fig. 2B of Batta; the first flexible member 113 on the left side has a top surface, which is labeled and a bottom surface, which is labeled in the Modified Fig. 2B of Batta);
providing a second flexible wing (113) extending from the second side of the upper member (110) (see Modified Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 on the right side extends from the second side, as seen in Modified Fig. 1 of Batta), the second flexible wing (113) having a top surface and a bottom surface (see Modified Fig. 2B of Batta; the first flexible member 113 on the right side has a top surface, which is labeled and a bottom surface, which is labeled in the Modified Fig. 2B of Batta);
providing a lower member (120) having an elongate pad with a first side, a second side, a top surface and a bottom surface, the bottom surface of the lower member (120) facing the top surface of the surgical table (see Figs. 1-3; second panel 120 is a lower member as it is placed below the first panel 110 and is an elongate pad with a first side and a second side labeled in Modified Fig. 1 of Batta, and a top surface which is the surface that comes into contact with the bottom surface of first panel 110 and a bottom surface which is the opposite surface that comes into contact with a surgical table);
providing a third flexible wing (123) extending from the first side of the lower member (see Modified Fig. 1 of Batta and Col. 4 lines 1-7; second flexible member 123 on the left side extends from the first side of second panel 120 as seen in Modified Fig. 1 of Batta), the third flexible wing (123) having a top surface and a bottom surface (see Modified Fig. 1 and 2B of Batta; the second flexible member 123 on the left side has a top surface which is the surface that is shown in Modified Figs. 1 and 2B as it is the top surface that is in direct contact with the bottom surface of the upper member, and the surface opposite the top surface is the bottom surface); 
a fourth flexible wing (123) extending from the second side of the lower member (120) see Modified Fig. 1 of Batta and Col. 4 lines 1-7; second flexible member 123 on the right side extends from the second side of second panel 120 as seen in Modified Fig. 1 of Batta), the fourth flexible wing (123) having a top surface and a bottom surface (see Modified Figs. 1 and 2B of Batta; the second flexible member 123 on the right side has a top surface which is the surface that is in direct contact with the bottom surface of the upper member, and the surface opposite the top surface is the bottom surface); 
lifting the arm of the patient (in order to position the arms of the patient correctly to use arm support 100, one must lift the arms of the patient);
folding the first flexible wing (113) of the upper member (110) upward and resting it on the patient’s body (see Figs. 7A, 7B; first flexible member 113 on the left side of the first panel 110 is folded upward and rests on the patient’s body, see Fig. 7A);
placing the patient’s arm on the pad on the lower member (120) (see Figs. 7A, 7B; as seen in the figures, the patient’s arm is placed on the pad on the second panel 120); and
rotating the third flexible wing (123) on the lower member (120) upward around the arm of the patient (see Figs. 7A, 7B; second flexible member 123 on the left side on second panel 120 is rotated upwards around the arm of the patient as indicated by the arrows in Fig. 7A).  
Batta does not disclose one of a hook and loop fastening material disposed on the bottom surface of the first flexible wing; one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing; one of a hook and loop fastening material disposed on the bottom surface of the third flexible wing; one of a hook and loop fastening material disposed on the bottom surface of the fourth flexible wing; and rotating the first flexible wing on the upper member downward around the arm such that the hook and loop fastening material on the bottom surface of the first flexible wing on the upper member engages with the hook and loop fastening material on the bottom surface of the third flexible wing on the lower member. 
However, Giap teaches an analogous arm support apparatus for use with a surgical table (see Figs. 7-10 and Abstract) comprising one of a hook and loop fastening material (44) disposed on an analogous bottom surface of an analogous first flexible wing (18) (see Fig. 12 and Col. 5 lines 55-58, and Figs. 9-10; flexible rectangular overlap substrate 18 on the left side is an analogous first flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material (44) disposed on the bottom surface of the second flexible wing (18) (see Fig. 12 and Col. 5 lines 55-58, and Figs. 9-10; flexible rectangular overlap substrate 18 on the right side is an analogous second flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material disposed on the bottom surface of the third flexible wing (16) (see Col. 5 lines 5-7 and Fig. 3, 12; padded substrate 16 on the left side is an analogous third wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom surface or back surface, padded substrate 16 has hook and loop fasteners for securing), and one of a hook and loop fastening material disposed on the bottom surface of the fourth flexible wing (16) (see Col. 5 lines 5-7 and Fig. 3, 12; padded substrate 16 on the right side is an analogous fourth wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom or back surface, padded substrate 16 has hook and loop fasteners for securing), and rotating the first flexible wing (18) on the upper member downward around the arm such that the hook and loop fastening material (44) on the bottom surface of the first flexible wing (18) on the upper member engages with the hook and loop fastening material on the bottom surface of the third flexible wing (16) on the lower member (see Figs. 7-10 and Col. 5 lines 50-61; overlap substrate 18 on the left side is rotated downward to wrap around the arm of the patient such that hook and loop fasteners 44, which are on the bottom surface of overlap substrate 18 on the left side, engages with the hook and loop fasteners on padded substrate 16 on the left), providing to hold a patient’s arms in position by wrapped engagement (see Col. 5 lines 37-41) and allowing for increased functionality in the way a user’s arms are wrapped. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of each of the first flexible wing, the second flexible wing, the third flexible wing, and the fourth flexible wing in the device of Batta with hook and loop fastening material as taught by Giap to have provided an improved arm support apparatus that holds a patient’s arm in position by wrapped engagement (see Col. 5 lines 37-41) and allowing for increased functionality and versatility in the way a user’s arms are wrapped, as the fasteners can be used interchangeably.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754